Citation Nr: 1632688	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-09 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as secondary to service-connected malignant melanoma.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

Historically, the issue of entitlement to service connection for prostate cancer initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board denied the claim in February 2014.  The Veteran appealed this decision to the Veterans Claims Court.  In an August 2014 Joint Motion for Court Remand (Joint Motion), the Court Clerk remanded the matter for action consistent with the Joint Motion.  

In June 2015, the Board granted service connection for malignant melanoma and residual scarring, denied service connection for prostate cancer as due to Agent Orange exposure, and remanded service connection for prostate cancer on a secondary basis.  The matter of service connection for prostate cancer, now claimed as secondary to the service-connected malignant melanoma has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer; he is also service-connected for malignant melanoma.

2.  Prostate cancer was not caused by or permanently worsened in severity by service-connected malignant melanoma.


CONCLUSION OF LAW

Prostate cancer is not proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that prostate cancer is secondary to malignant melanoma.  He is service-connected for malignant melanoma.  Service connection for prostate cancer has already been denied on a direct and presumptive Agent Orange basis; therefore, the only remaining theory of entitlement for service connection for prostate cancer is the theory of secondary service connection.

Turning to the evidence of record, the Veteran was diagnosed with prostate cancer in October 2008.  Therefore, a current disorder is shown.  Nonetheless, the evidence does not show that prostate cancer is proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected malignant melanoma.  

In support of his claim, the Veteran submitted a private medical opinion from A.C., a registered nurse, dated in August 2013.  Nurse A.C. acknowledged that the Veteran had many prostate cancer risk factors in addition to the melanoma, including age at diagnosis, a significant family history, a history of alcohol abuse, and potential Agent Orange exposure, and that it was impossible to determine with certainty which risk factor caused his prostate cancer, as the exact causes of prostate cancer are unknown.  Although Nurse A.C. ultimately opined that melanoma at least as likely as not contributed to the onset of prostate cancer, the opinion is too equivocal to support a decision on the merits.  

On the other hand, in a December 2015 letter, Dr. J.G., a VA physician specializing in oncology, opined that the Veteran's melanoma did not cause or aggravate prostate cancer as there were no data available in the medical literature that support these claims.  Dr. J.G. explained that the Veteran was 60 years old at the time of diagnosis (of prostate cancer) and that he had a first degree relative with prostate cancer (his father), which were much more likely contributors to prostate cancer.  

Dr. J.G. further noted Nurse A.C.'s opinion that the Veteran had an increased risk of a second primary cancer after the diagnosis of melanoma; however, Dr. J.G. indicated that the studies referenced by Nurse A.C. in support of the opinion could not reliably demonstrate causation, i.e., just because there was an association between the two did not mean that the melanoma caused prostate cancer or vice versa.  In fact, Dr. J.G. noted that the authors of the article studies describe decreasing rates of prostate cancer with longer follow up, suggesting that perhaps prostate cancer was just detected more frequently after a diagnosis of melanoma.  

Dr. J.G. indicated that it was also conceivable that melanoma and prostate cancer had similar causes, environmental or genetic, but it was not possible to know based on the types of studies referenced by Nurse A.C., and they would go against the argument that melanoma caused prostate cancer.  Dr. J.G. had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords Dr. J.G.'s medical opinion great probative weight.

In response to Dr. J.G.'s opinion, Nurse A.C. submitted another letter in May 2016 which was largely redundant of the August 2013 letter and Nurse A.C. merely confirmed the opinion and rationale as discussed in the initial August 2013 opinion.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As such, to the extent that there are two, conflicting medical opinions of record with respect to the etiology of the Veteran's prostate cancer, particularly in regard to its relationship to the service-connected malignant melanoma, the credibility and weight to be attached to these opinions is within the province of the Board.  

Here, neither Nurse A.C. nor Dr. J.G. personally examined the Veteran.  Dr. J.G. is a physician with expertise in oncology.  Particularly, Dr. J.G. indicated that she maintained a prostate cancer clinic in addition to her full-time duties in the VA healthcare system.  Dr. J.G. also indicted that she saw approximately 100 prostate cancer patients, monthly, and ran clinical trials in prostate cancer.  In addition, Dr. J.G. has published 10 articles in 2016, alone, relating to prostate cancer.  In short, Dr. J.G.'s knowledge and skill in analyzing the relevant evidence as a physician with expertise in prostate cancer is far outweighed by that of A.C., a registered nurse, and the Board affords Dr. J.G.'s opinion greater probative value.

To the extent that the Veteran's lay assertions relate prostate cancer to the service-connected malignant melanoma, the Board finds that he is not competent to provide a medical opinion establishing such a relationship.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

The conclusions regarding causation and aggravation between prostate cancer and malignant melanoma, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems, interaction of those systems, and knowledge of various risk factors and causes of prostate disorders that he is not shown to possess.  As such, his lay assertions purporting to relate prostate cancer to the service-connected malignant melanoma are not afforded lesser probative weight.

The theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current prostate cancer and the service-connected malignant melanoma.  Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current prostate cancer and the service-connected malignant melanoma.  For these reasons, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim in a June 2010 letter which explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2010 notice letter also informed him as to how disability ratings and effective dates were assigned.  

In a May 2013 letter, he was also provided notice regarding what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  The case was most recently readjudicated in a March 2016 supplemental statement of the case and any defect as to timing of the May 2013 notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records he adequately identified, including service treatment and personnel records, VA and private treatment records, a private medical opinion, a VA medical opinion, and lay statements.

In December 2015, pursuant to the June 2015 Board Remand, a VA medical opinion was submitted in connection with the claim.  See Stegall, 11 Vet. App. at 268; see also 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2015 VA medical opinion is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinion considers all the pertinent evidence of record, to include the statements of the Veteran and the private medical opinion, and provides a rationale for the opinion stated.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for prostate cancer, claimed as secondary to service-connected malignant melanoma has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  He and his attorney have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


ORDER

Service connection for prostate cancer, claimed as secondary to service-connected malignant melanoma is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


